t c memo united_states tax_court patricia s windham petitioner v commissioner of internal revenue respondent docket no filed date james l chase for petitioner edwin b cleverdon for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure in relation to petitioner’ sec_2010 federal_income_tax after concessions the issues remaining before the court are whether 1petitioner conceded that she is liable for unreported taxable interest_income of dollar_figure respondent conceded that petitioner is entitled to deduct the amount of continued petitioner was a qualifying taxpayer in a real_property_trade_or_business under sec_469 is entitled to a claimed deduction for unreimbursed employee business_expenses and is liable for a sec_6662 accuracy- related penalty findings_of_fact some of the facts are stipulated and are so found the first stipulation of facts the first supplemental stipulation of facts the second supplemental stipulation of facts the third supplemental stipulation of facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioner resided in florida when she timely filed her petition i petitioner’s employment as a stock broker petitioner has been a stock broker for more than years she began her career with a national brokerage house in and in the year in issue she was employed by wells fargo in its brokerage department during the year in issue continued mortgage interest_expense she claimed on her return after trial respondent also conceded that petitioner is allowed all of the claimed deductions related to her rental_real_estate_activities there was no adjustment to petitioner’s reported rental income respondent’s only argument regarding the rental_real_estate_activities is that petitioner is not a qualifying taxpayer under sec_469 and therefore petitioner’s rental_real_estate_activities are passive unless otherwise indicated all section references are to the internal_revenue_code code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure she managed a number of individual accounts with total assets of approximately dollar_figure million petitioner generally worked at her brokerage office from p m until the u s markets closed each weekday petitioner was compensated on the basis of her production for most of her client account portfolios petitioner was paid a commission up front and then received a trail on the investment--a small amount of money received quarterly a few of her clients preferred to actively trade common_stock that was the only aspect of her brokerage job that required her to be in her office regularly when the u s markets were trading the u s stock markets were closed for various holidays on january january february april may july september november and date those days in petitioner’s calendar are marked with an h petitioner did not work in her brokerage office on those days on the days she did work petitioner would often stay at the office after the u s markets closed pincitethe u s stock markets close pincite p m central standard time 3the court takes judicial_notice of those dates see fed r evid 4petitioner’s calendar entered into evidence started on monday date friday date is not marked with an h in petitioner’s calendar but the space for that day on the calendar contains a diagonal line drawn across it and the words good friday written and circled at the top p m for an hour and a half to do work for the various charities for which she volunteered petitioner had one administrative assistant who performed tasks associated with petitioner’s brokerage work petitioner frequently met with her brokerage clients during business lunches and dinners the parties entered into evidence receipts for and stipulated that petitioner paid meals and entertainment_expenses of dollar_figure most of the receipts include the name or names of the individual or individuals who were entertained the receipts do not however include the business_purpose for any of the meals and entertainment petitioner testified that the meals and entertainment_expenses also included meals associated with her rental_real_estate_activities and the various charities for which she volunteered there are duplicate receipts and many of the receipts are illegible wells fargo reimbursed petitioner dollar_figure annually for meals and entertainment_expenses related to her client accounts ii petitioner’s rental properties in addition to her employment as a stock broker petitioner owned rental properties and a interest in a vacant lot she had a home_office where she 5one of petitioner’s rental properties was an apartment attached to her personal_residence petitioner did not include the rental property attached to her personal_residence when she calculated the number of hours she performed services for real_property trades_or_businesses or to determine whether she continued completed administrative tasks associated with her rental properties understanding the time commitment that would be necessary to manage multiple rental properties petitioner set_aside the morning hours before going to her brokerage office to complete those tasks and to handle other issues concerning her rental real_estate although all of the properties were titled in petitioner’s name she conducted her rental_real_estate_activities under windham agency lc a limited_liability_company llc petitioner managed all aspects of her rental properties including vetting potential tenants collecting rent and evicting tenants when necessary she also negotiated with hired and oversaw contractors and repairmen working on the rental properties additionally petitioner acquired and maintained insurance on each rental property maintained services and upkeep on vacant rental properties maintained records for each rental property and completed the necessary documents for her certified public account cpa to prepare her federal_income_tax returns petitioner was interested in selling some of her rental properties so continued materially participated in those trades_or_businesses 6petitioner’s llc is registered as a florida limited_liability_company with the florida department of state as windham agency l c and is a single- member llc petitioner testified that the rental properties were titled in her name and not her llc’s for mortgage interest rate and insurance purposes she showed certain rental properties to potential buyers the following table details petitioner’s approximate hours of participation for each rental property and the vacant lot in rental property address hours of participation culpepper north 9th ave via de luna road bayshore drive port royal st alban road1 brookside drive calle hermosa fort pickens road maldonado apartment attached to personal_residence lynn haven vacant lot total dollar_figure -0- dollar_figure 1this property is a duplex petitioner did not divide the hours between the two properties petitioner credibly testified about the hours she spent in regard to the maldonado property and the hours she spent in regard to the vacant lot in which she had a ownership_interest the parties entered into evidence summaries of the hours petitioner spent on the other properties listed in the table supra to which they agreed petitioner would have testified petitioner owned her rental properties during the tumultuous and hurricane seasons and during the recession of petitioner discussed with an attorney the option of foreclosure of mortgages on her rental properties after the downturn of the real_estate market but decided against it in petitioner withdrew dollar_figure from her retirement accounts to meet her rental real_estate business_expense requirements petitioner properly reported dollar_figure of her withdrawal as taxable_income for iii petitioner’ sec_2010 form_1040 petitioner timely filed her form_1040 u s individual_income_tax_return she reported wage income of dollar_figure from wells fargo along with the distributions from her retirement accounts of dollar_figure she attached a schedule c profit or loss from business to her form_1040 which reported a loss of dollar_figure from her rental properties petitioner reported gross_receipts or sales of dollar_figure which was the amount of income she received from all of her rental properties for that year on a document attached to petitioner’ sec_2010 form_1040 she listed the origins of her gross_receipts or sales some amounts had a property address next to them and other_amounts had an entity’s name next to them 7the document appears to be one petitioner’s cpa generated petitioner reported total expenses of dollar_figure on her schedule c petitioner did not attach an election to treat all of her rental properties as one activity to her form_1040 petitioner also claimed a deduction for unreimbursed employee_expenses of dollar_figure on a schedule a itemized_deductions attached to her return the deduction was for meals and entertainment_expenses vehicle expenses an employee bonus expense cell phone expenses and business_expenses petitioner paid a cpa to prepare her form_1040 iv notice_of_deficiency respondent issued to petitioner a notice_of_deficiency determining that her loss from her rental_real_estate_activities was passive and could not be used to offset her wells fargo wage income he moved petitioner’s rental real_estate income and expenses to schedule e supplemental income and loss from rental real_estate royalties partnerships s_corporations estates trusts remics etc but disallowed deductions for most of petitioner’s reported expenses see supra note respondent also disallowed deductions for all of petitioner’s 8the parties also entered into evidence petitioner’s form_1040 which also had a schedule c attached to it reporting petitioner’s income and expenses from her rental properties there was no election to treat petitioner’s rental properties as one activity attached to her form_1040 either 9the same cpa had prepared petitioner’s form_1040 see supra note unreimbursed employee business_expenses reported on schedule a and determined that petitioner was liable for an accuracy-related_penalty petitioner filed a petition with the court for a redetermination of that deficiency opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving it incorrect see rule a 290_us_111 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioner argued for the first time on brief that the burden_of_proof under sec_7491 should be shifted to respondent the court need not decide which party bears the burden_of_proof as to factual matters because its decision rests on a preponderance_of_the_evidence see 110_tc_189 ndollar_figure i passive activities sec_162 and sec_212 generally permit a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income in the case of an individual sec_469 generally disallows any current deduction for a passive_activity_loss sec_469 b a passive_activity_loss is equal to the aggregate losses from all passive activities for a taxable_year over the aggregate income from all passive activities for that year sec_469dollar_figure a passive_activity is any trade_or_business in which the taxpayer does not materially participate or any rental real_estate activity regardless of material_participation sec_469 c and if a taxpayer can prove that she is a qualifying taxpayer in a real_property_trade_or_business ie a real_estate_professional her rental_real_estate_activities will not be considered per se passive activities sec_469 thus the activities are treated as nonpassive and the sec_469 disallowance does not apply to that portion of the claimed losses see shiekh v commissioner tcmemo_2010_16 wl at a taxpayer qualifies as a real_estate_professional if she owns at least one interest in rental real_estate and meets both of the requirements of sec_469 i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and 10the effect of the passive_activity_loss disallowance rule is that deductions related to passive activities are allowed against income from passive activities and the excess ie the amount by which the deductions related to the passive activities exceed the income from passive activities cannot be deducted from income from activities other than passive activities see 279_f3d_547 7th cir aff’g 114_tc_366 ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates because both of the conditions to qualify as a real_estate_professional require material_participation in the trade_or_business the court must first decide whether petitioner materially participated in her rental_real_estate_activities see hailstock v commissioner tcmemo_2016_146 at a material_participation election for the court to decide whether petitioner materially participated in her rental_real_estate_activities each interest in rental real_estate will be treated as a separate activity unless she elected to treat all her rental_real_estate_activities as one activity see sec_469 sec_1_469-9 income_tax regs a taxpayer must clearly notify the commissioner of the taxpayer’s intent to make an election see 743_f2d_781 11th cir to make an election the taxpayer must exhibit in some manner his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by the governing statute 83_tc_831 aff’d 783_f2d_1201 5th cir to elect to group several rental_real_estate_activities as one activity a taxpayer’s election must contain a declaration that the taxpayer is a qualifying taxpayer and is making the election pursuant to sec_469 and it must be filed with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 income_tax regs a taxpayer has not made an election if it is not clear from the return that an election has been made see young v commissioner f 2d pincite the court has held that aggregating losses from rental real_estate on a tax_return is not an election to treat the separate rental properties as one activity shiekh v commissioner wl at citing kosonen v commissioner t c memo petitioner admitted that she did not include an election to treat her rental_real_estate_activities as one activity she argued that she was not required to do so under revproc_2010_13 sec_4 2010_4_irb_329 which states a taxpayer is not required to file a written_statement reporting the grouping of the trade_or_business activities and rental activities that have been made prior to the effective date of this revenue_procedure until the taxpayer makes a change to the grouping as described in sections dollar_figure and dollar_figure of this revenue_procedure revproc_2010_13 supra is effective for tax years beginning on or after date id sec_5 petitioner’s tax_year in issue i sec_2010 which began on date therefore revproc_2010_13 supra does not apply and petitioner was required to file an election as prescribed under the code petitioner admitted that she made no such election therefore her rental_real_estate_activities must be treated as separate in determining whether she materially participated in them for petitioner’s participation in her rental_real_estate_activities involvement in an activity that is regular continuous and substantial will qualify as material_participation sec_469 the regulations set forth seven tests that a taxpayer can satisfy to prove that she materially participated in an activity sec_1_469-5t temporary income_tax regs fed reg date three of those tests are applicable here the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year or based on all the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year id if the individual participates in an activity for hours or less during the taxable_year she shall not be treated as materially participating in the activity under sec_1_469-5t temporary income_tax regs fed reg date see sec_1_469-5t temporary income_tax regs fed reg date a via de luna road bayshore drive and port royal properties petitioner had three rental_real_estate_activities in which she had over hours of participation each in 2010--via de luna road bayshore drive and port royal see supra pp the court found credible petitioner’s testimony about how she managed her rental_real_estate_activities the court also found credible the number of hours petitioner listed in exhibit 21-j as the time she spent working on each of those three rental properties furthermore the court notes that petitioner took significant distributions from her retirement accounts-- approximately of which was taxable and on which she properly paid income_tax in 2010--to keep her rental_real_estate_activities afloat those funds were used to maintain all of her rental properties petitioner spent a considerable amount of time and money to keep her rental_real_estate_activities viable petitioner satisfies the facts_and_circumstances_test in sec_1_469-5t temporary income_tax regs supra in relation to the via de luna road bayshore drive and port royal properties therefore petitioner materially participated in those activities for dollar_figure b petitioner’s other rental properties according to petitioner’s testimony for the maldonado property and the hours listed in exhibit 21-j for the culpepper north 9th avenue st alban road brookside drive calle hermosa and fort pickens road properties petitioner participated less than hours in a rental real_estate activity for each of those properties in dollar_figure because she participated less than hours in each of those activities the material_participation tests under sec_1_469-5t and temporary income_tax regs supra are not applicable the only material_participation test available for those activities is whether petitioner’s participation for each constituted substantially_all of the participation in the separate activitie sec_11the court notes that petitioner would also meet the material_participation test under sec_1_469-5t temporary income_tax regs fed reg date for these properties 12the fact that petitioner did not separate her hours for the duplex’s two properties is of no consequence because the hours for both properties is less than of all individuals including individuals who are not owners of interests in the property for see sec_1_469-5t temporary income_tax regs supra petitioner ran her rental_real_estate_activities by herself she handled all aspects of the business from collecting rent to overseeing the work of repairmen she also met prospective buyers and handled problems with utility and service companies while petitioner did not physically perform all of the repairs that were necessary at each of those rental properties she hired multiple contractors and repairmen to handle those repairs with the repairs made and the number of different individuals involved in those repairs no one individual participated in the rental_real_estate_activities to the extent petitioner did the court is satisfied by petitioner’s testimony and other evidence that her participation in each of those activities constituted substantially_all of the participation in each petitioner meets the material_participation test requirements in sec_1_469-5t temporary income_tax regs supra in relation to the maldonado culpepper north 9th avenue st alban road brookside drive calle hermosa and fort pickens road properties therefore petitioner materially participated in those activities for the lynn haven property was a vacant lot in which petitioner had a ownership_interest she spent approximately hours meeting with an attorney and the other owner of the vacant lot discussing whether to develop or sell the vacant lot there is nothing in the record about the participation hours of the other owner of the vacant lot petitioner has failed to prove that her participation constituted substantially_all of the participation in the activity therefore petitioner did not materially participate in the activity for the vacant lot for dollar_figure b real_estate_professional now that the court has found that petitioner did indeed materially participate in her rental_real_estate_activities the question of whether petitioner was a real_estate_professional can be addressed the court can easily dispense with the requirement under sec_469 petitioner performed dollar_figure hours of services in her rental real_estate trade_or_business in which she materially participated because she performed more than hours_of_service that requirement was met petitioner must also meet the requirement of sec_469 i --more than one-half of her personal service hours must be in a real_property trade or 13petitioner would be entitled to deduct her half of the property taxes for the vacant lot on schedule a business her other trade_or_business was that of a stock brokerdollar_figure she testified that she went into her brokerage office for hours a day five days a week and took no vacations in that would be a total of hours while the court finds credible petitioner’s testimony that she took no vacations in the court notes that u s stock markets were closed on nine days in see supra p and finds that petitioner did not work in her brokerage office those days that would reduce her number of hours working as a stock broker to petitioner’s stock broker hours added to her real_property hours equals dollar_figure hours respondent argued that petitioner did not meet the requirement under clause i because she did not include the hours she spent meeting with her brokerage clients at lunches and dinners exhibit 17-j comprises receipts from petitioner’s business lunches and dinners she credibly testified that some were for her brokerage work while others were connected with her rental_real_estate_activities and charities for which she volunteered even if all of the meals were for dinners 14although petitioner did volunteer a considerable amount of her time to various charities as a volunteer she was not holding herself out to others as engaged in the selling of goods or services 416_us_500 therefore her volunteering did not have the requisite profit_motive to be a trade_or_business see goldstein v commissioner tcmemo_1981_96 wl at citing 23_tc_90 aff’d 227_f2d_779 6th cir unrelated to petitioner’s rental real_estate activities--with an average time of two hours-- more than half of her personal service hours would still be in a real_property_trade_or_business the court finds that petitioner satisfies the requirements of sec_469 therefore petitioner satisfies both requirements of sec_469 and is a real_estate_professional thus her schedule e losses for are not subject_to the sec_469 passive loss limitationsdollar_figure ii unreimbursed employee business_expenses sec_162 permits a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs the term trade_or_business includes performing services as an employee 54_tc_374 an employee’s expenses however are not ordinary and necessary if she is entitled to reimbursement from her employer see 24_tc_21 noz v commissioner t c memo 15one of the deductions respondent disallowed in the notice_of_deficiency was a net_operating_loss nol carryforward from respondent’s only reason for disallowing the nol carryforward was that petitioner did not meet the requirements of sec_469 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 income_tax regs no deduction is allowed for personal living or family_expenses sec_262 if a taxpayer cannot substantiate the amount of a deduction the court may still allow the deduction or a portion of the deduction if there is an evidentiary basis for doing so 39_f2d_540 2d cir 85_tc_731 in those instances the court may estimate the allowable expense bearing heavily if appropriate against the taxpayer whose inexactitude is of her own making cohan v commissioner f 2d pincite the cohan_rule does not apply however to deductions that are subject_to the strict substantiation requirements of sec_274 sec_1_274-5t temporary income_tax regs supra sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses any expense for gifts or the use of listed_property as defined in sec_280f including passenger automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or evidence sufficient to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of entertainment the business relationship to the taxpayer of each expenditure or use sec_274 flush language petitioner claimed a deduction for unreimbursed employee business_expenses of dollar_figure on the schedule a attached to her return respondent disallowed all of petitioner’s claimed deduction the parties stipulated that petitioner paid but did not stipulate that she substantiated unreimbursed employee business_expenses of dollar_figure for which comprises meals and entertainment_expenses of dollar_figure vehicle expenses of dollar_figure a bonus paid to an employee of dollar_figure cell phone expenses of dollar_figure and business_expenses of dollar_figure although respondent stipulated that petitioner paid those amounts in he argued that she did not substantiate any of themdollar_figure a meals and entertainment and vehicle expenses petitioner’s meals and entertainment and vehicle expenses are both subject_to strict substantiation under sec_274 over receipts for meals and 16petitioner did not offer any evidence to substantiate the dollar_figure difference between her claimed deduction and the amount of expenses the parties stipulated she paid petitioner is deemed to have conceded that amount see 87_tc_56 entertainment were submitted into evidence some of the receipts are duplicates and some are illegible the ones that are legible include the name of the individual or individuals with whom petitioner dined the receipts do not however include the business_purpose for the meal petitioner testified that she paid for meals that related to her brokerage work her rental_real_estate_activities and the charities for which she volunteered petitioner did not testify about any meals specifically and the court has no way to determine whether each of the meals for which the parties submitted receipts were for business--or whether the meal was for petitioner’s brokerage work or her rental real_estate activities--or whether the meal was related to petitioner’s volunteering therefore respondent’s determination to disallow any deduction for all of petitioner’s meal and entertainment_expenses is sustained petitioner also claimed a deduction for vehicle expenses of dollar_figure for big_number miles she reported as having driven for her brokerage work petitioner provided no mileage log to corroborate her reported mileage therefore respondent’s determination to disallow a deduction for all of petitioner’s vehicle expenses reported on schedule a is sustained b employee bonus petitioner had one administrative assistant that worked for her at wells fargo petitioner credibly testified that she paid to her assistant bonuses totaling dollar_figure in twelve checks drawn on beach community bank were made out to petitioner’s assistant and signed by petitioner the amounts of the twelve checks varied from dollar_figure to dollar_figure and totaled dollar_figure the name imprinted in the top left corner of each check is windham agency llc there is nothing written on the memo line of any of the checks the court finds that petitioner did pay her assistant a bonus of dollar_figure for brokerage-related work in dollar_figure c cell phone expenses the parties stipulated that petitioner paid dollar_figure in cell phone expenses for and entered into evidence petitioner’s cell phone bills for dollar_figure while 17respondent conceded that petitioner was entitled to deduct contract labor expenses of dollar_figure for her rental_real_estate_activities if the checks drawn on petitioner’s real_estate business account totaling dollar_figure were included in the dollar_figure that amount shall be reduced by dollar_figure and the dollar_figure will be allowed as an unreimbursed employee_business_expense and properly reported on petitioner’s schedule a when the parties calculate their rule_155_computations if the dollar_figure was not included in the contract labor expenses of dollar_figure petitioner shall be entitled to contract labor expenses of dollar_figure on schedule e and the bonus payments totaling dollar_figure on schedule a 18cell phones were no longer listed_property under sec_280f for therefore petitioner was not required to meet the strict substantiation requirements continued petitioner testified that she used her cell phone for her brokerage work for her rental_real_estate_activities and for the charities for which she volunteered she offered no testimony or other evidence delineating how many cell phone minutes were used for business calls charity calls or personal calls petitioner has provided no evidentiary basis for applying the cohan_rule to her cell phone expenses see vanicek v commissioner t c pincite citing 245_f2d_559 5th cir therefore respondent’s determination to disallow all of petitioner’s deduction for cell phone expenses is sustained d business_expenses the parties stipulated that petitioner paid business_expenses of dollar_figure for and entered into evidence receipts totaling that amount included with the receipts is a handwritten page entitled business_expenses that groups the receipts into various categories the court will use those categories to group and discuss petitioner’s expenses continued of sec_274 she must however still substantiate that she used her cell phone for business and provide credible_evidence as to the amount of business use of her cell phone windham agency lc incorporation fee and toll expenses the fee petitioner paid to the state of florida to incorporate her real_estate business is an allowable expense but should properly be reported with her other rental real_estate business_expenses if that amount was not included in the conceded amount of petitioner’s rental real_estate business_expenses it shall be included in the parties’ rule_155_computations petitioner credibly testified that she had to pay tolls when traveling to and from some of her rental properties and produced toll receipts no testimony or other evidence was provided that petitioner had to pay tolls for her brokerage work therefore petitioner is not allowed a deduction for the toll expenses included as a business_expense on her schedule a the tolls petitioner incurred to travel to her rental properties however if they were not included in the conceded amount of petitioner’s rental real_estate business_expenses shall be included in the parties’ rule_155_computations ads insurance license and wells fargo state registration fees expenses petitioner included receipts for advertisements and sponsorships in her business_expenses she testified to taking out those ads and to sponsoring events to increase her name recognition for her brokerage work petitioner is entitled to a deduction for ads and sponsorships of dollar_figure for petitioner also included a receipt for payment of an insurance licensing fee of dollar_figure for a nonresident producer for the state of georgia she also included receipts from wells fargo for chargebacks of state registration fees from wisconsin louisiana ohio and mississippi for dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner is entitled to a deduction of dollar_figure for those fees for dues books aaa flowers blackberry and cpa expenses petitioner included receipts for dues of dollar_figure books of dollar_figure aaa of dollar_figure flowers of dollar_figure a blackberry of dollar_figure subscriptions of dollar_figure gifts of dollar_figure and travel of dollar_figure there was no testimony or other evidence presented concerning the dues petitioner deducted one receipt entered into evidence has irish palitian club handwritten on it at the bottom of the receipt are logos for four restaurants no deduction is allowed for dues incurred for membership in any club organized for business pleasure recreation or other social purpose sec_274 there was no testimony or additional evidence provided for the relation of the books aaa flowers and blackberry expenses to petitioner’s brokerage business therefore her deductions for those expenses are not allowed and respondent’s determination is sustained the parties entered into evidence one receipt for tax preparation fees of dollar_figure from petitioner’s cpa petitioner is entitled to a deduction for tax preparation expenses under sec_212 but the expense is not an unreimbursed employee_business_expense the expense is a miscellaneous deduction and is subject_to the floor for itemized_deductions see sec_67 subscriptions gifts and travel_expenses petitioner testified that she gave gifts of subscriptions or wine to her brokerage clients and occasionally to a prospective tenant there were two receipts entered into evidence with either the word gift or gifts handwritten on them one has dollar_figure handwritten on it the other has an illegible handwritten amount on it two other receipts were entered into evidence that were for subscriptions one receipt has the name of the recipient of the subscription typed on it and dollar_figure pd handwritten on it the second has two subscription recipients’ names typed on it and dollar_figure pd on it although petitioner’s handwritten document entitled business_expenses lists gifts of dollar_figure and subscriptions of dollar_figure there are no other receipts labeled as gifts or subscriptions in evidence gifts are subject_to the strict substantiation rules of sec_274 the four receipts entered into evidence do not meet those requirements additionally petitioner has not substantiated the remaining amounts reported as gift_expenses therefore petitioner is not entitled to a deduction for the amounts she listed as gift and subscription expenses for travel_expenses are also subject_to the strict substantiation rules of sec_274 the parties entered into evidence receipts for hotels and taxi rides some of those receipts have women’s summit handwritten on them petitioner provided no testimony or additional evidence to explain the business_purpose of the travel therefore respondent’s determination to disallow a deduction for petitioner’s travel_expenses reported on schedule a is sustained office supplies stamps and calendar expenses the parties entered into evidence receipts for office supplies stamps and calendar expenses of dollar_figure dollar_figure and dollar_figure respectively petitioner had business_expenses related to her brokerage business she also had business_expenses for her rental_real_estate_activities and expenses related to her charity work although petitioner was a credible witness it is clear from her testimony and the other evidence in the record that she did not keep her business and charity expenses--or her substantiation of each--separate as those facets of her life often intersected there is however an evidentiary basis in petitioner’s testimony and the other evidence presented at trial for allowing a portion of petitioner’s deduction for these expenses therefore the court will follow the cohan_rule and allow petitioner one-third of her claimed deduction for office supplies stamps and calendar expenses see cohan v commissioner f 2d pincite iii accuracy-related_penalty sec_6662 and b and authorizes a accuracy-related_penalty on the portion of an underpayment of federal_income_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement of income taxdollar_figure negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code see sec_6662 sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax for any year if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 116_tc_438 19respondent included boilerplate in the notice_of_deficiency that also lists any substantial_valuation_overstatement as a possible reason for his determina- tion of the accuracy-related_penalty a substantial_valuation_overstatement is not in issue here under sec_7491 the commissioner bears the burden of production with regard to penalties for an individual taxpayer higbee v commissioner t c pincite once the commissioner has met the burden of production the taxpayer has the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority see rule a higbee v commissioner t c pincite pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if the taxpayer can show that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion whether a taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id see also remy v commissioner tcmemo_1997_72 slip op pincite reliance on the advice of a tax professional may but does not necessarily establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty 469_us_241 a taxpayer’s reliance on a competent tax professional may establish reasonable_cause and good faith when the taxpayer provides necessary and accurate information to the adviser and actually relies in good_faith on the adviser’s judgment see 593_fedappx_965 11th cir aff’g tcmemo_2013_80 115_tc_43 aff’d 299_f3d_221 3d cir respondent contends that petitioner is liable for the sec_6662 penalty because there was an underpayment due to a substantial_understatement_of_income_tax or alternatively to negligence the parties made concessions before and after trial and the court did not sustain the real-estate-related adjustments and some of the other items in the notice_of_deficiency the court finds that in the event the computations under rule establish that there is a substantial_understatement_of_income_tax then respondent has met his burden of production petitioner argues that she acted in good_faith and had reasonable_cause because she relied on her cpa petitioner testified that her cpa was a former internal_revenue_service employee petitioner’s cpa was not called as a witness at trial and petitioner provided no evidence to corroborate her testimony in regard to her cpa or to otherwise prove her cpa’s credentials that was the extent of petitioner’s argument for reliance on her cpa she entered no evidence to prove that she relied upon her cpa’s advice for any of the items reported on her return that respondent disputed in order to constitute ‘advice’ under sec_1_6664-4 income_tax regs the communication must reflect the adviser’s ‘analysis or conclusion ’ 139_tc_418 quoting 136_tc_585 aff’d 552_fedappx_250 4th cir the mere fact that petitioner engaged a cpa to prepare her return will not suffice to establish reliance the court also finds that respondent has met his burden of production with respect to the penalty for negligence or disregard of rules and regulations petitioner failed to properly substantiate her claimed deduction for a large portion of the unreimbursed employee business_expenses she reported on the schedule a attached to her return as required under sec_6001 and its corresponding regulations see 143_tc_322 she offered no evidence of reasonable_cause or good_faith for her lack of substantiation therefore petitioner is liable for an accuracy-related_penalty for negligence regarding the portion of her underpayment attributable to the disallowance of her unreimbursed employee business_expenses the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
